826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. SMITH, Plaintiff-Appellant,v.Tony R. YOUNG, David Russell, Michael Dutton, Lt. H.McCrary, D. Hindman, Rosa Johnson, Ben Miller, andJ.M. O'Bane, Defendants-Appellees.
No. 87-5541
United States Court of Appeals, Sixth Circuit.
August 25, 1987.

ORDER
Before BOYCE F. MARTIN, NATHANIEL R. JONES and WELLFORD, Circuit Judges.


1
This matter is before the court upon consideration of the appellees' motion to dismiss and the appellant's response.


2
A review of the record indicates that the judgment of the district court was entered on April 24, 1987.  A Fed.  R. Civ. P. 59(e) motion for reconsideration was served on May 5, 1987, within the ten day period provided by Fed.  R. Civ. P. 59(e) and computed by Fed.  R. Civ. P. 6(a).  The Rule 59(e) motion tolled the appeals period.  Fed. R. App.  P. 4(a)(4).  The notice of appeal was filed on May 7, 1987.  Reconsideration was denied on May 26, 1987.


3
At the time the May 7, 1987, notice of appeal was filed, the motion for reconsideration had not been ruled upon.  Fed. R. App.  P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59(e) motion 'shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.  . . .'  A timely notice of appeal is mandatory and jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).


4
It is ORDERED that the motion to dismiss be granted and that the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.